 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       )   Case No.: 1:19-cv-00275 LJO JLT
                                                     )
12                 Plaintiff,                        )   ORDER DIRECTING THE CLERK OF THE
                                                     )   COURT TO CLOSE THIS MATTER AS TO THE
13          v.                                       )   CITY OF BAKERSFIELD ONLY
14   DONALD R. RICHARDSON, et al.,                   )
                                                     )
15                 Defendants.                       )
                                                     )
16
17          The plaintiff has filed a notice of voluntary dismissal as to the City of Bakersfield. (Doc. 7)

18   The City of Bakersfield has not appeared in the action. The Federal Rules of Civil Procedure Rule 41
19   makes such a notice effective immediately with further order of the Court. Accordingly, the Clerk of
20   Court is DIRECTED to close this action.
21
     IT IS SO ORDERED.
22
23      Dated:    April 12, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
